Citation Nr: 0811394	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a low back condition.  The veteran 
was unable to appear for the January 2008 Travel Board 
hearing before the Board that he had requested.


REMAND

In January 2008, the veteran, through his representative, 
moved to have his January 2008 Travel Board hearing before 
the Board rescheduled due to illness.  The Board finds that 
the veteran's failure to appear for the scheduled hearing was 
for good cause and that motion is granted..  His motion to 
reschedule was received on a timely basis.  He has not yet 
been afforded a subsequent opportunity for a hearing before 
the Board.  Therefore, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West Supp. 2007); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

Schedule the veteran for a Travel Board 
hearing in connection with his appeal 
at the RO in Waco, Texas.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



